The opinion of the Court was delivered by
Sergeant, J.
The plaintiff’s counsel has stated the question in this case to be, whether the contingent liability of Mrs Hart to Brenneman, was sufficient to constitute an indebtedness which would defeat in favour of the creditor, the voluntary disposition of her pro*107perty to her sons. The only ground of the alleged indebtedness is the order of the 2d of October 1S19, and we are of opinion that it created no personal responsibility from Mrs Hart to Brenneman, to whom it was directed. It was no more than a request to advance a sum of money, and pay himself out of funds belonging to her then in his possession. If he did not think proper to trust to those funds for payment, he ought to have refused to accept the order: his accepting it was an agreement on his part to look to them only for indemnity; and he could not make Mrs Hart personally responsible. This accounts for what appears by the evidence, that she never considered herself his debtor, nor is there any circumstance to show she intended to become so. There being no creditor that could be defrauded, it follows that her disposition of the property was legal.
Judgment affirmed.